Case: 12-7144    Document: 17     Page: 1    Filed: 09/24/2012




           NOTE: This order is nonprecedential.

   Wntteb ~tate~ <!Court of ~peal~
       for tbe jfeberal Q[trcutt

                   ROBERT MARTIN,
                    Claimant-Appellant,
                             v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
                   Respondent-Appellee.


                         2012-7144


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-1589, Judge Frank Q.
Nebeker.


                       ON MOTION


                        ORDER
    This appeal was docketed on June 21, 2012. The ap-
pellant objected to the supplemental in forma pauperis
forms for prisoners. In this court's July 13, 2012 order, the
appellant was ordered to file a motion for leave to proceed
in forma pauperis with the correct forms or pay the filing
fee within 21 days of the date of filing of the order. The
Case: 12-7144      Document: 17      Page: 2   Filed: 09/24/2012




 ROBERT MARTIN v. SHINSEKI                                    2


 court notes that the filing fee has not been paid nor has a
 motion for leave to proceed in forma pauperis been filed.
       Upon consideration thereof,
       IT Is ORDERED THAT:

    This appeal is dismissed for failure to prosecute. Any
 pending motions are denied as moot.
                                      FOR THE COURT


    SEP 24 2012                        /s/ Jan Horbaly
          Date                        Jan Horbaly
                                      Clerk
 cc: Robert Martin
     Allison Kidd-Miller, Esq.
 s21
       Issued As A Mandate:      SEP 24 2012


                                                   u.s.coURf~~~ FOR
                                                     nn: FEDERAL CIRCUIT
                                                         SEP 24 ZUll
                                                           JAN HORBAty
                                                             CLERK